CO®~C|OUCJ'|»J>CJO[\DI-*

l\Dl\Dl\Dl\Dl\Dl\Dl\Dl\Dl\D»-J»-*»-¢»-*»-*I-*»-*»-*»-*»-¢
00\105014>03[\:>»-1©©00\10501»4>€0[\9\-1©

 

 

MCGREGOR W. SCOTT

United States Attorney

JUSTIN L. LEE

Assistant United States Attorney
501 l Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

Attorneys for Plaintiff
United States of America

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED sTATEs oF AMERICA, CAsE No. 2:16-CR-00011_;.3'AM
Plaintiff, oRDER sEALING DocUMENTs As sET
FoRTH IN UNITED sTATEs’s NoTIoE

V.

MOHAMMAD JAVED,

Defendant.

 

 

Pursuant to Local Rule 141(b) and based upon the representations contained in the
United States’s Request to Seal and the factors set forth in In Re Copley Press, Inc., 518
F.3d 1022, 1028 (9th Cir. 2008), lT lS HEREBY ORDERED that the four-page document
pertaining to defendant Mohammad Javed, and United States’s Request to Seal shall be
SEALED until further order of this Court.

lt is further ordered that access to the sealed documents shall be limited to the

United States and counsel for the defendant.

 
    

Dated: QBYWM 26, /ZOZ?
` r) F HoNoRAB E JoH A. MENDEZ
ITED sTATE DisTRioT JUDGE

[PRoPosED] ORDER SEALING DooUMENTs As
SET FoRTH IN UNITED STATEs’s NoTIoE

 

